               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON

THOMAS P. ACOSTA,
                                       Civil No. 2:16-cv-02031-BR
          Petitioner,
                                                 OPINION AND ORDER
     v.

BRIGETTE AMSBERRY, Superintendent,
Columbia River Correctional Institution,

          Respondent.

    TODD H. GROVER
    Ward Grover & Ash
    354 NE Irving Avenue
    Bend, OR 97701

          Attorney for Petitioner

    ELLEN F. ROSENBLUM
    Attorney General
    JAMES M. AARON
    Assistant Attorney General
    Department of Justice
    Salem, OR 97301

          Attorneys for Respondent



     1 - OPINION AND ORDER -
BROWN, Senior Jµdge.

     Petitioner, an inmate in the custody of the Oregon Department

of Corrections,       brings this habeas corpus action pursuant to 28

U.S.C. § 2254.        For the reasons that follow, the Court DENIES the

Amended Petition for Writ of Habeas Corpus (ECF No. 34).

                           PROCEDURAL BACKGROUND

     In     January    2012,    a   Lincoln   County   grand   jury   indicted

Petitioner on sixteen different charges, including forcible sexual

offenses and acts of domestic violence, all against Petitioner's

girlfriend.     Resp.    Exh.   101.    The charges were alleged to have

occurred on or about December 15, 2011, in Lincoln County.              Resp.

Exh. 101.

     While Petitioner's case was awaiting trial, the victim died in

an unrelated car crash.             The prosecutor moved in limine to be

allowed to offer various hearsay statements made by the victim

before her death.        Following an extensive hearing on the matter,

the trial judge denied the motion except as to statements allowed

under Oregon Rule of Evidence 803 (18) (a),            which provides that a

complaint of     sexual misconduct       is not excluded by the general

prohibition on hearsay.         The state then moved to dismiss ten of the

sixteen charges,       leaving Count 1 -      Sodomy in the First Degree,

Count 5 - Sexual Abuse in the Second Degree, Count 8 - Coercion,

and Counts 11, 12, and 13 - Assault in the Fourth degree.




      2 - OPINION AND ORDER -
     The case was tried to a jury.             Following the state's evidence,

petitioner moved for a judgment of acquittal on all charges.                        The

state conceded it had failed to prove Coercion, so the trial judge

granted a judgment of acquittal as to C6unt 8.                    The trial judge

denied the motion as to the remaining charges.

     The jury found Petitioner not guilty of one of the charges of

Assault in the Fourth Degree, but otherwise found him guilty of the

remaining counts.     The trial judge merged the verdicts of Sodomy in

the First Degree and Sexual Abuse in the Second Degree into a

single conviction for Sodomy, and merged the two counts of Assault

in the Fourth Degree into a single conviction for one count of

Assault.     The court sentenced Petitioner to one year in jail for

the Assault conviction and the mandatory minimum of 100 months of

imprisonment for the Sodomy count, to be served consecutively.

     Petitioner appealed,       assigning error to the denial of his

motion for    judgment of acquittal.             The Oregon Court of Appeals

affirmed without     opinion,      and   the    Oregon     Supreme      Court    denied

review.    State v. Acosta,        270 Or.      App.    351,   350 P. 3d 234,      rev.

denied, 357 Or. 743, 361 P.3d 608 (2015)

     Petitioner     then   filed    a    pro    se     petition   for    state   post-

conviction relief ("PCR'') alleging that his rights to confrontation

and a speedy trial were violated.              Resp. Exh. 108.          Appointed PCR

counsel concluded that the PCR petition could not be construed to

state a ground for relief and could not be amended to do so.                     Resp.


      3 - OPINION AND ORDER -
Exh.    109.       The    PCR   trial        court   conducted    a   hearing,        where

Petitioner reiterated his allegations.                     Resp. Exh. 110, pp. 3-5.

The PCR trial judge noted that the issues Petitioner was raising

were ones ''that should have been raised on appeal to the direct

appeal after your case, not issues to be raised at post-conviction

relief."        Resp.    Exh.   110,    p.    5.     The   PCR court dismissed the

petition as meritless under Or. Rev. Stat. § 138.525.                         Resp. Exh.

111.    Such a judgment is not appealable under Oregon law.                     Or. Rev.

Stat.    §   138. 525 (3).

        Petitioner then filed a habeas corpus action in this Court.

In his Amended Petition, he alleges twelve grounds for relief:

        Ground One:      Petitioner was denied his right to a speedy
        trial;

        Ground Two: The state failed to offer constitutionally
        sufficient evidence that Petitioner was the perpetrator,
        that venue in Lincoln County was appropriate, and of the
        essential elements of the crimes charges;

        Ground Three: The admission of certain evidence violated
        Petitioner's right to confront, cross-examine, and compel
        witnesses;

        Ground Four:   Petitioner was denied the right to an
        impartial jury due to publicity before and during the
        trial;

        Ground Five:     Ineffective               assistance    of   trial     and
        appellate counsel;

        Ground Six: Petitioner was denied his right to be heard
        when the trial court did not sufficiently inquire into
        concerns Petitioner had with his attorney;

        Ground Seven: The state knowingly proffered or failed to
        correct false testimony;


         4 - OPINION AND ORDER -
       Ground Eight:    The state violated                 Petitioner's due
       process rights when the prosecutor                  made prejudicial
       statements in closing argument;

       Ground Nine:        The state failed to turn over exculpatory
       evidence;

       Ground Ten;  Petitioner was denied his right to present
       a complete defense;

       Ground Eleven:           Petitioner is actually innocent; and

       Ground Twelve: Petitioner was denied due process due to
       "cumulative errors" during the trial.

       Respondent argues Petitioner provides no argument in support

of some of his claims of ineffective assistance of counsel alleged

in Ground Five, and that Petitioner argues claims of ineffective

assistance       that     are     not    alleged     in   the   Amended    Petition.

Respondent also argues Petitioner procedurally defaulted the claims

alleged in Ground One,             part     of   Ground Two,    and Grounds    Three

through Ten, and that Petitioner has not established an excuse for

his    procedural       default.        Respondent    argues    "actual   innocence"

alleged in Ground Eleven is not a cognizable claim and that, in any

event,    Petitioner fails to meet the extraordinarily high burden

that     would   apply    if     such   a   claim were     cognizable.      Finally,

Respondent argues Petitioner has not established "cumulative error"

as alleged in Ground Twelve.




         5 - OPINION AND ORDER -
                               DISCUSSION

I.   Claims Alleged in the Amended Petition But Not Addressed in
     Petitioner's Brief and Claims Addressed in Petitioner's Brief
     But Not Alleged in the Amended Petition

     In Ground Five, Petitioner alleges eight claims of ineffective

assistance   of   trial   counsel   and   three   claims   of   ineffective

assistance of appellate counsel:

          Petitioner was denied the effective assistance of
     counsel as guaranteed by the Sixth and Fourteenth
     Amendments to the United States Constitution when:

           (a) trial counsel failed to:    (i) make appropriate
     objections and challenges during voir dire and trial,
     including, but not limited to, those based on concerns
     relating to juror impartiality, pre-trial publicity, and
     venue; (ii) investigate, including but not limited to
     interviewing or engaging, and calling at trial, important
     witnesses and experts, and failing to timely and
     adequately obtain discovery, including medical records;
     (iii) make timely and appropriate motions, including but
     not limited to a motion pursuant to OEC 412, for judgment
     of acquittal based on the State's failure to prove
     Lincoln County was the appropriate venue, for change of
     venue, and for dismissal; (iv) seek the admission of
     relevant, admissible evidence and object to or exclude
     inadmissible,    irrelevant    or   prejudicial   evidence
     proffered by the State; (vi) [sic] maintain a coherent
     defense    strategy;    (vii)   adequately   confer   with
     Petitioner;    (viii)  effectively prepare for,     cross-
     examine, and impeach the State's witnesses at trial,
     including failing to make effective use of impeachment
     witnesses and investigation available at the time of
     trial; and (ix) effectively perform at sentencing.

           (b) appellate counsel failed.to raise on appeal that
     the trial court erred in denying the motions for change
     of venue and dismissal for pre-indictment delay, and in
     ruling on evidentiary objections.

     In his Memorandum of Law in Support of Habeas Corpus Relief,

Petitioner argues trial counsel was ineffective in failing to:          (1)


      6 - OPINION AND ORDER -
confer with him and investigate hospital records;                          (2) press for a

change of venue;          (3) pursue a reasonable trial strategy; (4) object

to   admission       of   the   vic;.j::irri' s   out-of-court       statements;     and   (5)

object to improper statements in the prosecutor's closing argument.

He also argues that appellate counsel was ineffective in failing to

raise:    (1)    the speedy trial issue;               (2)    the exclusion of defense

evidence; (3) the admission of statements Petitioner made to police

while officers seized his DNA; and (4)                       alleged misconduct by the

prosecutor in the closing argument.

        To the extent Petitioner argues claims that are not alleged in

the Amended Petition, the Court does not consider those claims as

they are not properly asserted.                    Specifically, the Court declines

to consider Petitioner's argument that trial counsel should have

objected        to   improper     statements         in      the    prosecutor's     closing

argument and that appellate counsel should have assigned error to

the trial court's failure to strike those statements sua sponte.

        Rule 2 of the Rules Governing Section 2254 cases provides that

a habeas corpus petition must "specify all the grounds for relief

which are available to the petitioner and of which he has or by the

exercise of reasonable diligence should have knowledge" and "the

facts supporting each ground[.]"                    Rule 2(c)       is clear that claims

for relief must be presented in the petition.                        The claims described

which    Petitioner        argued     in     his    brief     are    not   alleged   in    his

Petition;       they are separate claims of ineffective assistance of


         7 - OPINION AND ORDER -
counsel.        See Carriger v. Stewart, 971 F.2d 329, 333-34 (9th Cir.

1992)        (en bane)     (ineffective     assistance       of   counsel      claims    are

discrete).           As such, the claims need not be considered.                 See Green

v.    Henry,    302 F. 3d 1067,       1070 n.    3    (9th Cir.     2002)      (claims not

alleged in the petition need not                     be   considered);       Cacoperdo    v.

Demosthenes,          37 F.3d 504,    507   (9th Cir. 1994)        (additional habeas

grounds for relief may not be included in supporting memorandum but
                                                                        1
must instead be presented in an amended petition)

        To     the     extent    Petitioner     alleges      claims     of     ineffective

assistance of trial and appellate counsel in his Petition which he

does not address in his brief in support thereof,                           Petitioner has

not sustained his burden of demonstrating why he is entitled to

relief on his unargued claims.                See Lampert v. Blodgett, 393 F.3d

943, 970 n. 16 (9th Cir. 2004)              (petitioner bears burden of proving

his case); Davis v.             Woodford,   384 F.3d 628,         638   (9th Cir. 2003)

(same). Nevertheless, the Court has reviewed Petitioner's unargued

claims and is satisfied that Petitioner is not entitled to relief

on the remaining claims alleged in his Petition for Writ of Habeas

Corpus.

II.     Procedurally Defaulted Claims

        As noted,        Respondent contends that           Petitioner procedurally

defaulted the claims alleged in Ground One, part of Ground Two, and



      In any event, as discussed below,
        1                                                   Petitioner procedurally
defaulted these claims.

            8 - OPINION AND ORDER -
Grounds Three through Ten.         In his Reply Brief, Petitioner concedes

that the three claims of trial error alleged in Grounds Three,

Eight,    and Ten are procedurally defaulted, but argues that those

defaults     should    be   excused     by   the    ineffective       assistance       of

appellate counsel.

     A.      Legal Standards

     A     habeas     petitioner   must      exhaust    his       claims     by    fairly

presenting them to the state's highest court,                      either through a

direct appeal or collateral proceedings,                before a federal court

will consider the merits of those claims.                Rose v. Lundy, 455 U.S.

509, 519    (1982).     ''As a general rule, a petitioner satisfies the

exhaustion requirement by fairly presenting the federal claim to

the appropriate state courts .               . in the manner required by the

state courts,       thereby    'affording the state courts a meaningful

opportunity to consider allegations of legal error.'"                         Casey v.

Moore,    386 F.3d 896,     915-916 (9th Cir. 2004)            (quoting Vasquez v.

Hillery,    474 U.S. 254, 257,         (1986)).

     If a habeas litigant failed to present his claims to the state

courts in a procedural context in which the merits of the claims

were actually considered, the claims have not been fairly presented

to the state courts and are therefore not eligible for federal

habeas corpus review.          Edwards v.         Carpenter,      529 U.S.    446,    453

(2000);    Castille v.      Peoples,    489 U.S.     346,   351    (1989)         In this

respect, a petitioner is deemed to have "procedurally defaulted"


         9 - OPINION AND ORDER -
his claim if he failed to comply with a state procedural rule, or

failed to raise the claim at the state level at all.                      Carpenter,

529 U.S. 446, 451         (2000); Coleman v.      Thompson,     501 U.S.       722, 750

(1991).     If a petitioner has procedurally defaulted a claim in

state court, a federal court will not review the claim unless the

petitioner shows "cause and prejudice" for the failure to present

the constitutional issue to the state court, or makes a colorable

showing of actual innocence.          Gray v. Netherland, 518 U.S. 152, 162

(1996);   Sawyer v.       Whitley,   505 U.S.     333,    337   (1992);    Murray v.

Carrier, 477 U.S. 478, 485 (1986).

     B.      Grounds Three, Eight, and Ten

     In Grounds Three, Eight and Ten, Petitioner alleges claims of

trial error:      the trial court erred in admitting various pieces of

evidence;    the state violated due process by making prejudicial

statements       in    closing    argument;     and   the    trial     court     denied

Petitioner's      right    to    present   a   complete     defense.      Petitioner

concedes these claims are procedurally defaulted, but argues the

defaults should be excused by the alleged ineffective assistance of

appellate counsel.         Petitioner acknowledges that, in order to serve

as cause and prejudice to excuse the defaults of his trial error

claims,     he    must    properly    exhaust     the     underlying      claims     of

ineffective assistance of appellate counsel, which he admittedly

failed to do.         Petitioner argues that the procedural default of his




      10 - OPINION AND ORDER -
ineffective assistance of appellate counsel claims may be excused

under Martinez v. Ryan, 566 U.S. 1, 9 (2012)

       Traditionally,         the performance of PCR counsel could not be

used   to    establish        cause    and    prejudice      to   excuse     a   procedural

default.       Coleman,    501 U.S. at 753-54           (only the constitutionally

ineffective assistance of counsel constitutes cause); Pennsylvania

v.   Finley,    481 U.S.       551,    556    (1987)   (there is no constitutional

right to counsel in a PCR proceeding).                      However, in Martinez, the

Supreme Court found "it .                   . necessary to modify the unqualified

statement in Coleman that an attorney's ignorance or inadvertence

in a postconviction proceeding does not qual.ify as cause to excuse

a procedural default."                Id at 8.       The Supreme Court            concluded,

"[i]nadequate assistance of counsel at initial-review collateral

proceedings may establish cause for a prisoner's procedural default

of a claim of ineffective assistance at trial.''                       Id.

       Martinez only applies, however, where the defaulted claim is

one of ineffective assistance of trial counsel; it does not apply

when a petitioner seeks to excuse a procedural default of any other

type    of     claim    for     relief,       including      claims     of       ineffective

assistance of appellate counsel.                     Martinez,     566 U.S.       at   17-18;

Davila v.      Davis,   137 S.        Ct.    2058,   2069    (2017).    In Davila,        the

Supreme Court specifically noted the "domino effect" that could

occur if Martinez were extended:                     "Prisoners could assert their

postconviction counsel's inadequacy as cause to excuse the default


       11 - OPINION AND ORDER -
of their appellate ineffectiveness claims,                   and use those newly

reviewable appellate ineffectiveness claims as cause to excuse the

default of their underlying claims of trial error."                    Id.     Allowing

such     "could    ultimately    knock   down       the   procedural     barriers         to

federal      habeas    review   of   nearly   any defaulted       claim       of     trial

error."      Id.

       Petitioner's argument is the exact "domino effect" rejected in

Davila.       Accordingly,      Petitioner has not established cause and

prejudice excusing his procedural default of the claims alleged in

Grounds Three, Eight, and Ten.

       C.     Remaining Procedurally Defaulted Claims

       Petitioner does not offer any argument why his procedural

default should be excused as to Grounds Two                   (venue),       Four,      Six,

Seven,      or Nine,    and none is apparent on the record before the

Court.      Accordingly, Petitioner cannot obtain habeas corpus relief

on these claims.        See Murray, 477 U.S. at 494 (petitioner bears the

burden of proving both cause and prejudice).

       Petitioner does       argue    that    the    procedural   default          of    his

ineffective assistance of trial counsel claims were caused by the

ineffective assistance of his            PCR counsel,        and that this Court

should therefore excuse the defaults                  of the claims       alleged in

Ground Five under Martinez.           For the Martinez exception to apply,

a petitioner must show that PCR counsel "was ineffective under the

standards of Strickland v. Washington [466 U.S. 668 (1984)]," that


         12 - OPINION AND ORDER -
the underlying ineffective-assistance-of-trial-counsel claim is a

"substantial" one,       i.e.,    that it has "some merit,'' and that the

petitioner suffered prejudice.          Martinez,       566 U.S. at 14.       If the

record     establishes     that     underlying     trial     counsel       was   not

ineffective under Strickland,          PCR trial counsel ''could not have

been ineffective for failing to raise the ineffective assistance of

counsel claim in state court."           Sexton v.      Cozner,   679 F.3d 1150,

1161 (9th Cir. 2012).

        Under Strickland,    a claim of ineffective assistance has two

components:       first,    a     petitioner     must     show    that    counsel's

performance     was   deficient,      and   second,       that    the     deficient

performance prejudiced the defense.            Strickland,       466 U.S. at 687.

Under the first part of the Strickland test,                 a petitioner must

demonstrate that "counsel's representation fell below an objective

standard of reasonableness."          Id. at 688.       The second part of the

test requires petitioner demonstrates that "there is reasonable

probability that, but for the counsel's unprofessional errors, the

result of the proceeding would have been different."                     Id. at 694.

Here,    Petitioner has not established that any of his claims of

ineffective assistance of trial counsel are "substantial" or that

his PCR counsel was ineffective in failing to raise them.

        Petitioner argues that his trial attorney did not adequately

consult with Petitioner prior to trial and did not obtain records

from a hospital in Redding, California, which allegedly would have


        13 - OPINION AND ORDER -
demonstrated that the victim was not injured in late December 2011.

Petitioner does not, however, offer any evidence or argument as to

how further consultation could have affected the outcome of his

case, or any evidence of what the hospital records contained.

     Petitioner also argues that trial counsel was ineffective in

failing to press for a ruling on his motion for change of venue

which was based on media coverage of the trial, particularly after

the victim died and the trial judge ruled he would exclude nearly

all of the victim's statements.          At a   pretrial hearing on the

motion,    trial counsel conceded that a ruling would not be proper

before voir dire, and the court left the issue open pending jury

selection.     Following extensive voir dire which included both panel

and individual examinations of the venire-persons by the trial

judge,    twelve jurors and four alternates were selected.          It does

not appear from the record that trial counsel renewed his motion

for change of venue but, in any event, his failure to do so was not

ineffective. 2

     Under Oregon law, the decision whether to grant a change of

venue based upon pretrial publicity is left to the trial court's

discretion.      State v.   Rogers,   313 Or.   356,   363,   836 P.2d 1308

(1992).     When the trial is not a "media circus such as would have

prevented [a defendant] from receiving a fair trial" and the jury

is not exposed to information leading to "such fixed opinions that


     2
         The individual voir dire examinations were not transcribed.

         14 - OPINION AND ORDER -
they could not judge impartially the guilt of the defendant," it is

not an abuse of discretion to deny a motion for change of venue.

Id.    at 364-65   (internal quotation marks omitted).                The federal

standard is comparable, as the Supreme Court has made clear that it

requires an exceptionally high showing of community prejudice for

a motion to change venue to be constitutionally required.                     See

Skilling v. United States, 561 U.S. 358            (2010)     (holding that the

intense media coverage of Enron CEO Jeffrey Skilling's crimes and

subsequent trial did not rise to the level necessary to raise a

presumption of      juror prejudice     and   that    voir dire       effectively

assuaged any possibility of ''actual prejudice").

       Here, Petitioner does not establish why a motion for change of

venue would have been granted had trial counsel renewed his request

following voir dire.        Petitioner has      not    established that       the

publicity was sufficient to raise a presumption of juror prejudice

or the existence of actual prejudice.         Accordingly, Petitioner has

not established that . this claim is a         "substantial" one for the

purposes of Martinez, and his procedural default is not excused.

       Petitioner also argues that trial counsel's strategy to limit

the evidence available to jury and in an attempt to prevent the

jury    from   finding   beyond   a   reasonable      doubt    that    Petitioner

committed the charged offenses was unreasonable.               Petitioner does

not,   however,    identify any alternative strategy or explain why

trial counsel should have chosen it.          In light of the evidence, as


        15 - OPINION AND ORDER -
discussed more fully below, challenging the state's burden of proof

was a plausible line of defense available to trial counsel,                             and

petitioner has not established prejudice as a result of the failure

to choose an alternative strategy.             Accordingly, Petitioner has not

established a "substantial" claim to excuse his procedural default

under Martinez.

III. Relief on the Merits

     In    Ground    Two,    Petitioner    alleges      there        was    insufficient

evidence     to     prove    his   guilt       beyond     a        reasonable     doubt.·

Specifically,       Petitioner alleges         the   state     failed to introduce

sufficient    evidence      to   support   a    finding       that     he    sexually    or

physically assaulted the victim, or that any such assault occurred

in Lincoln County. 3        As noted, the state courts denied relief on

this claim.

     A.      Legal Standards

     An application for writ of habeas corpus shall not be granted

unless    adjudication of the claim in state court                         resulted in a

decision that was:          (1) "contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by

the Supreme Court       of the     United States,"            or    ( 2)    "based on an

unreasonable determination of the facts in light of the evidence

presented in the State Court proceeding."               28 U.S.C. § 2254(d).              A


     In his Memorandum of Law Petitioner does not submit any
     3

argument on this claim other than to note that he relies on the
arguments made to the trial and appellate courts.

         16 - OPINION AND ORDER -
state court's findings of fact are presumed correct and a habeas

petition          bears     the    burden        of    rebutting       the    presumption      of

correctness by clear and convincing evidence.                            See 28 u.s.c.

§   2254 (e) (1).

        A       state    court     decision       is    "contrary      to               clearly

established          precedent       if    the    state    court      applies    a   rule    that

contradicts the governing law set forth in [the Supreme Court's]

cases" or "if the state court confronts a set of facts that are

materially distinguishable from a decision of [the Supreme] Court

and     nevertheless          arrives       at    a    result     different      from    [that]

precedent."               Williams    v.    Taylor,     529 U.S.       362,    405-06   (2000).

Under the ''unreasonable application" clause, a federal habeas court

may grant relief only "if the state court identifies the correct

legal       principle         from    [the       Supreme       Court's]       decisions,      but

unreasonably applies that principle to the facts of the prisoner's

case."          Id. at 413.      The ''unreasonable application" clause requires

the state court decision to be more than incorrect or erroneous.

Id. at 410.             The state court's application of clearly established

law must be objectively unreasonable.                          Id. at 409.

        "Determining whether a state court's decision resulted from an

unreasonable            legal or     factual      conclusion does not           require      that

there be          an opinion       from the       state court         explaining the        state

court's reasoning."               Harringtonv. Richter, 562U.S. 86, 98 (2011).

Where       a     state     court's        decision       is    not    accompanied      by     an


         17 - OPINION AND ORDER -
explanation, "the habeas petitioner's burden still must be met by

showing there was no reasonable basis for the state court to deny

relief.''      Id.    Where, however, the highest state court decision on

the merits is not accompanied by reasons for its decision but a

lower state court's decision is so accompanied,                          a federal habeas

court should ''look through'' the unexplained decision to the last

related state-court decision that provides a relevant rationale,

and presume the unexplained decision adopted the same reasoning.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

     B.        Analysis

     "[E]vidence is sufficient to support a conviction whenever,

'after    viewing       the    evidence     in      light       most   favorable       to   the

prosecution,         any rational        trier     of    fact    could    have    found     the

essential      elements       of   the   crime      beyond       a   reasonable    doubt. '"

Parker    v.    Matthews,      567   U.S.     37,       43   (2012)      ( emphasis     added)

(quoting Jackson v. Virginia,              443 U.S. 307, 319 (1979));                 Cavazos

v. Smith, 565 U.S. 1, 6 (2011).               This standard "gives full play to

the responsibility of the trier of fact fairly to resolve conflicts

in the testimony,           to weigh the evidence,              and to draw reasonable

inferences from basic facts to ultimate facts."                        Jackson,       443 U.S.

at 319; see also Cavazos, 565 U.S. at 4 (holding that "[i]t is the

responsibility of the jury-not the court-to decide what conclusions

should be drawn from evidence admitted at trial"); Long v. Johnson,

736 F.3d 891,         896   (9th Cir.      2013)        (holding that the court must


         18 - OPINION AND ORDER -
respect      the    exclusive      province     of     the   jury    to   determine    the

credibility of witnesses, resolve evidentiary conflicts, and draw

reasonable inferences from proven facts), cert. denied, 134 S. Ct.

2843 (2014).

       "[Al state-court decision rejecting a sufficiency challenge

may    not   be    overturned      on   federal       habeas      [review]   unless    the

'decision was objectively unreasonable.'"                      Parker, 567 U.S. at 43

(quoting Cavazos, 565 U.S. at 4).                This Court must resolve doubts

about the evidence in favor of the prosecution and examine the

state court decisions through the deferential lens of 28 U.S.C.

§   2254 (d).      See Long,     736 F.3d at 896         (explaining that a habeas

court owes a        "double dose" of deference when reviewing a state

court ruling on sufficiency of the evidence); Gonzales v. Gipson,

701 F.Appx.        558,   559    (9th Cir.    2017)     (same).     Under this doubly

deferential standard, to grant relief a court "must conclude that

the state court's determination that a rational jury could have

found that there was sufficient evidence of guilt, i.e., that each

required        element    was    proven      beyond     a   reasonable      doubt,   was

objectively unreasonable."              Boyer v. Belleque,          659 F. 3d 957     ( 9th

Cir. 2011).

       The evidence presented at trial, considered as a whole, would

readily allow a rational juror to find beyond a reasonable doubt

that   Petitioner         committed     the   crimes     charged.         Uncontradicted

evidence showed Petitioner was living with the victim in her loft


        19 - OPINION AND ORDER -
above her store in Lincoln County on December 15 and 16,                    2011.

Petitioner was seen in the victim's store the afternoon of December

15 while the victim was out with a friend, and Petitioner appeared

to   be    mad.   The    victim   and   her    shop   appeared   normal   on    the

afternoon of      December 15 when the victim's mother and another

witness were in the store.         The victim was physically and sexually

assaulted sometime later that day and night.               · On the morning of

December 16, the victim's mother arrived at the shop to find the

victim     battered     and   upset.    The     victim's   mother   could      hear

Petitioner upstairs in the loft          (although she did not see him at

that time) and she did not see anyone else in the store.

      No evidence in the case suggested the victim was anywhere

other than her shop and loft between the afternoon of December 15

and the morning of December 16,               and no evidence    suggested the

victim was with anyone else during that period or that anyone other

than the Petitioner was with her or that Petitioner spent that

night elsewhere.        This evidence is more than sufficient to allow a

rational trier of fact to infer that Petitioner and the victim were

alone together at her shop/loft during that period, and a rational

trier of fact could readily deduce that Petitioner was the one who

assaulted the victim.

      Moreover, shortly after the victim was assaulted, Petitioner

contacted two witnesses by phone and in text messages in an effort

to get them to ''tell [the victim] I'm sorry," and that he wanted to


          20 - OPINION AND ORDER -
talk to the victim and tell her he "was sorry for what he had

done.''    Tr. 424-25, 428-34.            Petitioner handed his phone to one of

the witnesses, who noticed that Petitioner and his hands smelled

strongly of "sex,'' and "female parts," and "ass."                   Tr. 580-81.       The

next day, that same witness saw the victim and noticed that she had

black eyes, was bruised,              "and it looked like she had been crying

all night."       Tr. 582-83.         In addition, two witnesses testifie'd that

the victim had told them that she had been "anally raped''                             and

"raped in the butt."            Tr. 550, 611-13.

      The evidence in the record is more than sufficient to allow a

rational trier of fact                to infer that between the afternoon of

December     15     and   the    morning    of    December    16,    that    Petitioner

sexually and physically assaulted the victim.                       The trial court's

denial of Petitioner's motion for judgment of acquittal was not

objectively         unreasonable          and    is   entitled        to     deference.

Accordingly, Petitioner is not entitled to habeas corpus relief on

his insufficiency of the evidence claim.

IV.   Actual Innocence (Ground Eleven)

      In Ground Eleven, Petitioner alleges a freestanding claim of

actual innocence.          The Supreme Court has left open the question

whether a freestanding claim of actual innocence is cognizable on

federal habeas review.               See District Attorney's Office v. Osborne,

557 U.S. 52, 71 (2009)           (whether federal constitutional right to be

released     upon    proof      of    "actual    innocence"   exists       "is   an   open


          21 - OPINION AND ORDER -
question").      The Ninth Circuit has assumed without deciding that

freestanding actual innocence claims are cognizable in both capital

and non-capital cases.           Carriger v. Stewart, 132 F.3d 463, 476 (9th

Cir.    1997)    (en   bane)          A defendant    "asserting      a   freestanding

innocence claim must go beyond demonstrating doubt about his guilt,

and must affirmatively prove that he is probably innocent."                             Id.

(citing Herrera v. Collins, 506 U.S. 390, 442-44 (1993)                     (Blackmun,

J.,    dissenting))        The    petitioner's      burden     in   such    a    case    is

"extraordinarily         high"   and     requires    a   showing    that    is    "truly

persuasive."       Id.    (quoting Herrera,         506 U.S.     at 417);       see also

Spivey v. Rocha, 194 F. 3d 971, 979 (9th Cir. 1999)                  (denying habeas

relief where "the totality of the new evidence [did] not undermine

the structure of the prosecution's case").

       Here, Petitioner has not presented evidence establishing that

he is actually innocent of the crimes of conviction.                     As discussed

above, the record demonstrates that a reasonable jury could readily

find Petitioner guilty of the crimes of conviction.                      Accordingly,

Petitioner is not entitled to habeas corpus relief on the claim

alleged in Ground Eleven.

V.     Cumulative Error (Ground Twelve)

       Finally, in Ground Twelve, Petitioner alleges that "cumulative

errors" during his trial denied him his right to due process.                            In

some    cases,    although       no    single   trial    error      is   sufficiently

prejudicial to warrant reversal, the cumulative effect of several


        22 - OPINION AND ORDER -
errors may still prejudice a petitioner so much that his conviction

must be overturned.                 See Alcala v. Woodford,       334 F.3d 862, 893-95

(9th Cir. 2003) (reversing conviction where multiple constitutional

errors hindered petitioner's efforts to challenge every important

element of proof offered by prosecution) .                        For the reasons set

forth     above,    however,          the    Court   finds   no   constitutional    error

exists,     let    alone multiple             errors.    Where    there   is   no   single

constitutional error,                nothing can accumulate to the level of a

constitutional violation.                   Hayes v. Ayers, 632 F.3d 500, 524         (9th

Cir. 2011).

                                            CONCLUSION

        For these reasons, the Court DENIES the Amended Petition for

Writ of Habeas Corpus and DISMISSES this action.                      The Court DENIES

a certificate of appealability.

        IT IS SO ORDERED.
                           (J'\·\
        DATED this     1            day of August, 2019.



                                                 ANNA J'; BROWN
                                       United States Senior District Judge




        23 - OPINION AND ORDER -
